UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER Pursuant to Section 13a-16 or 15d-16 of the Securities Exchange Act of September Commission File Number: 001-14534 Precision Drilling Trust (Exact name of registrant as specified in its charter) 4200, 150 - 6th Avenue S.W. Calgary, Alberta Canada T2P 3Y7 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F o Form 40-F x Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-N/A This report on Form 6-K shall be deemed to be incorporated by reference in the registration statements on Form S-8 (File No. 333-124811 and 333-105648) of Precision Drilling Trust and to be part thereof from the date on which this report is furnished, to the extent not superseded by documents or reports subsequently filed or furnished." SIGNATURE Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. PRECISION DRILLING CORPORATION As agent for and on behalf of PRECISION DRILLING TRUST Dated:September 24, 2008 By: /s/ Darren Ruhr Name:Darren Ruhr Title:Vice President, Corporate Services & Corporate Secretary Exhibit Title 99.1 Reconciliation of Financial Statements to United States Generally Accepted Accounting Principles for the period ended June 30, 2008.
